DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.

Remarks
Pending claims for reconsideration are claims 1, 6-10, and 15-17. Applicant has
Amended claims 1, 6, 8-10, 15, and 17. 
Canceled claims 2-5, and 11-14. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 18, 2021 was filed after the mailing date of the application 15/891172 on February 07, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 6-10, and 15-17 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 9, and 10:
 A newly found prior art Yoakum et al. (U.S. 2013/0239232 A1) discloses: 
[0026] …As a further example, validation can include verifying that there are no license manager servers 128 using the same license file identifier 148. Validation can additionally include verifying that the license host name is not currently registered for the given application instance 132 with a more recent generation date and time or any other licensing pertinent information. At step 328, a determination can be made as to whether validation has failed. A check can also be made to verify that the version of the license file 120 reported by a license manager server 128 is current. If validation has failed, the ELR 124 returns an error message to the license manager server 128 (step 332). The license manager server 128 then takes appropriate enforcement action, such as blocking the registration, generating an alarm, and/or starting a grace period for licenses granted or later requested with respect to the affected license file 120. At step 336, a determination is made as to whether the grace period has expired before the registration failure is corrected. If the grace period has expired, the license manager server 128 blocks usage of the license file 120 that failed registration (step 340). If the validation passed at step 328, a validation success message is passed to the license manager server 128 (step 344) [0026: lines 37-5899999].

Another newly found prior art Stefik et al. (U.S. 2014/0108242 A1) discloses: 
[0207] After the session information is exchanged, the repositories must synchronize their clocks. Clock synchronization is used by the repositories to establish an agreed upon time base for the financial records of their mutual transactions. Referring back to FIG. 17, repository-2 initiates clock synchronization by generating a time stamp exchange message, step 1705, and transmits it to repository-1, step 1706. Upon receipt, repository-1 generates its own time stamp message, step 1707 and transmits it back to repository-2, step 

The closest prior art Holloway (U.S. 2010/0299723 A1) discloses a device obtaining licensing rights for an application from a hardware manufacture (Para 0031), where the license has an expiration date (Para 0003). The device communicates with an external server and obtains trusted time which can be used to validate the license’s valid period (Para 0032-0033).

The second closest prior art Sabharwal et al. (U.S. 2005/0289072 A1) discloses when an external server is disconnected and trusted time is not available not to install the license (Para 0198; and Para 0144-0145). 

However the prior arts alone or in combination fails to teach or suggest the claimed limitation of independent claims 1, 9, and 10 “... identify whether a method for designating the valid period included in the acquired license is a first method or a second method, wherein the first method is a method for designating valid days during which the application is usable after the license is installed in the information processing device, and wherein the second method is a method for designating at least a usage end time of the application;
 not install the license in a case where the identified method is the second method and in addition where the information indicating the current time managed by the external apparatus is not currently obtainable via the one or more communication interfaces” along with other limitations independent claims 1, 9, and 10.
For this reason, the specific claim limitations recited in the independent claims 1, 9, and 10 taken as whole are allowed.
The dependent claims 6-8, and 15-17 which are dependent on the above independent claims 1, 9, and 10 being further limiting to the independent claim, definite and enabled by the specification are also allowed.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SAMSON B LEMMA/Primary Examiner, Art Unit 2498